United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-1053
                          ___________________________

                                       Larry Sidler

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

    Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Jonesboro
                                   ____________

                              Submitted: August 5, 2013
                               Filed: August 15, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Larry Sidler appeals the district court’s1 order affirming the denial of disability
insurance benefits. Upon de novo review, see Van Vickle v. Astrue, 539 F.3d 825,


      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
828 & n.2 (8th Cir. 2008), this court finds that the administrative law judge’s (ALJ’s)
decision is supported by substantial evidence on the record as a whole. Specifically,
this court concludes that, because the ALJ gave several valid reasons for his
determination that Sidler was not entirely credible, the ALJ’s credibility
determination is entitled to deference, see Renstrom v. Astrue, 680 F.3d 1057, 1067
(8th Cir. 2012); that the ALJ properly discounted the opinions of a consulting
physician and several treating physicians as to Sidler’s residual functional capacity
(RFC), see id. at 1064 (treating physician’s opinion does not automatically control);
Charles v. Barnhart, 375 F.3d 777, 783 (8th Cir. 2004) (generally when consulting
physician examines claimant only once, his opinion is not considered substantial
evidence); that Sidler failed to meet his burden of demonstrating his RFC, see Perks
v. Astrue, 687 F.3d 1086, 1092 (8th Cir. 1092); and that the ALJ’s first hypothetical
to the vocational expert (VE) accounted for all of Sidler’s proven impairments, see
Buckner v. Astrue, 646 F.3d 549, 560-61 (8th Cir. 2011) (VE’s testimony constitutes
substantial evidence when it is based on hypothetical that accounts for all of
claimant’s proven impairments; hypothetical must include impairments that ALJ finds
substantially supported by record as a whole).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -2-